Citation Nr: 1713801	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served in the Reserves from January 1981 to March 1988, with a period of active duty for training from January 1981 to May 1981, and a period of active duty service from March 1982 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming.

In June 2012, this matter was remanded to schedule the Veteran for a hearing before the Board.  In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the evidentiary record.

This matter was remanded by the Board in January 2013, October 2014, and February 2016 for further development.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence weighs against finding that the Veteran's congenital spine disability was subject to a superimposed injury during active duty service, which caused or contributed to his current lumbar spine disability.

2. The preponderance of the competent and credible evidence weighs against finding that the Veteran's current lumbar spine disability manifested within a year of his separation from active duty service.

3. The preponderance of competent and credible evidence weighs against finding that the Veteran's current lumbar spine disability incurred in or is otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by letters in April 2007 and August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, Social Security Administration (SSA) records, and VA treatment records have been associated with the evidentiary record.

In the January 2013 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to ask the Veteran to provide dates of his VA treatment since 2007, to clarify the dates and location of treatment at the "Greenburg" VA facility, and to submit a signed authorization form so VA could obtain his treatment records from Cheyenne Orthopedics, per his October 2012 hearing testimony.  The Veteran was also asked to provide relevant information as to his reported Reserve service.  The AOJ was then instructed to obtain all relevant VA treatment records, any identified private treatment records, and the Veteran's SSA records.  Finally, the Board instructed the AOJ to afford the Veteran a VA examination to render a diagnosis of his claimed lumbar spine disorder, and opine as to whether the diagnosed disorder is at least as likely as not etiologically related to the Veteran's service.

In a March 2013 letter, the AOJ asked the Veteran to provide the dates of his VA treatment since 2007, clarify the location and dates of his treatment at the "Greenburg" VA facility, provide a signed release form for Cheyenne Orthopedics, and provide relevant information such as dates and locations for his Reserve service.  In a March 2013 Authorization and Consent to Release Information to VA form, the Veteran stated his current treatment is at the Cheyenne VA Medical Center (VAMC), and surgeries were at the Denver VAMC.  To date, the Veteran has not provided any further information regarding any treatment at a "Greenburg" VA facility, or a signed release or treatment records for Cheyenne Orthopedics.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

In June 2013, the National Personnel Records Center (NPRC) verified the Veteran's Reserve service from January 1981 to March 1988, with a period of active duty service from March 1982 to March 1985.  In March 2005, the NPRC indicated that the Veteran's complete service medical records had been mailed to VA.

The Veteran's SSA records have been associated with the evidentiary record.  The Veteran's treatment records from the Cheyenne VAMC dated November 2007 to June 2013, and from the Denver VAMC dated from September 2010 to May 2013 were associated with the evidentiary record.  In May 2013, the Denver VAMC confirmed there were no treatment records for the Veteran dated from August 2007 to September 2010.  The Veteran was notified of the unavailability of these treatment records in a June 2013 letter.  In a July 2013 letter, the Veteran reported receiving treatment at the Denver VAMC in December 2005, September 2010, and May 2013.

In May 2013, the Veteran was afforded a VA examination of his back.  The VA examiner reviewed the evidentiary record, examined the Veteran, and provided a diagnosis for the Veteran's low back disability, as well as an opinion regarding direct service connection supported by a detailed rationale, as requested by the Board.  

In the October 2014 remand, the Board found the May 2013 VA examiner's opinion was based upon an inaccurate factual premise, as the VA examiner indicated the Veteran's onset of back symptoms occurred in 2012, but the evidence of record included imaging reports revealing lumbar spine disabilities in 2008 and 2009.  The Board instructed the AOJ to obtain an addendum opinion from the May 2013 VA examiner as to the etiology of the Veteran's claimed low back disorder, with consideration of the radiological evidence from 2008 and 2009.

In December 2014, the May 2013 VA examiner reviewed the evidentiary record and provided an addendum opinion regarding the etiology of the Veteran's lumbar spine disability, and addressed the October 2009 VA lumbar spine x-ray, as requested by the Board.

In the February 2016 remand, the Board noted the Veteran's July 2013 letter reporting treatment for his back at the Denver VAMC in December 2005.  The Board instructed the AOJ to contact the Veteran and identify any outstanding pertinent VA or private treatment, and then obtain any outstanding treatment records, to include from the Denver VAMC in December 2005.  Further, the Board found that in the December 2014 addendum opinion, the VA examiner failed to address the 2008 private CT scan revealing spinal stenosis, failed to consider the Veteran's motor vehicle accident in February 1985, did not indicate whether the Veteran's congenitally narrow spinal canal was a developmental defect or developmental disease, and did not provide an opinion as to whether any congenital or developmental defect of the spine was subject to a superimposed injury during the Veteran's active duty service.  The Board instructed the AOJ to obtain an addendum opinion from the December 2014 VA examiner to address these matters.

The Board notes the May 2008 private CT scan of the chest showing spinal stenosis as noted by the Board in the October 2014 and February 2016 remands actually pertained to another veteran, and was incorrectly associated with the evidentiary record.

In a March 2016 letter, the AOJ asked the Veteran to identify all VA or private treatment.  To date, no response from the Veteran has been received.  Again, the duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood, 1 Vet. App. at 193, reconsidered, 1 Vet. App. 406 (1991).  VA treatment records from the Denver VAMC dated from September 2005 to December 2013, the Cheyenne VAMC from October 1995 to February 2016, the Omaha VAMC from July 2005 to March 2007, the Sheridan VAMC from December 1995 to April 2007, and the Phoenix VAMC from April 2009 to February 2011 have been associated with the evidentiary record.

In an April 2016 addendum opinion, the VA examiner found the Veteran's congenitally narrow spinal canal to be a congenital defect which was not subject to a superimposed injury during service, and opined the Veteran's spinal stenosis was not causally related to service, to include the 1985 motor vehicle accident, as requested by the Board.  The VA examiner provided a detailed rationale for these opinions.  Accordingly, the Board finds the May 2013 VA examination report and opinion, the December 2014 addendum opinion, and the April 2016 addendum opinion, in combination, are thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the March 2013 letter to the Veteran, the March 2013 response from the Veteran, the May 2013 negative response from the Denver VAMC and the June 2013 notification to the Veteran, the Veteran's July 2013 letter, the March 2005 and June 2013 NPRC responses, the May 2013 VA examination report and opinion, the December 2014 VA examiner's addendum opinion, the March 2016 letter to the Veteran, the association of the Veteran's VA treatment records with the evidentiary record, the April 2016 VA examiner's addendum opinion, and the subsequent readjudication of the claim in June 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  Service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first element under Shedden is met.  The evidence of record includes diagnoses of degenerative disc disease, facet arthrosis, lumbar stenosis, osteophytes of the lumbar spine, as well as a congenitally narrow spinal canal, all confirmed by radiographic and/or MRI imaging reports during the appeal period.  See November 2015 Cheyenne VAMC emergency department note; February 2015 Cheyenne VAMC lumbar spine MRI report; February 2014 Cheyenne VAMC nursing progress note; May 2013 VA examination report and opinion.

First, regarding the degenerative changes of the lumbar spine, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's arthritis of the lumbar spine had its onset during, or manifested within one year following his separation from, active duty service.

The Veteran contends he has experienced low back problems ever since his active duty service.  See October 2012 videoconference hearing testimony; April 2007 claim.  Further, upon a December 2012 VA anesthesia consultation, the Veteran reported experiencing low back pain since he was 17 years old.  See December 2012 Cheyenne VAMC anesthesia consultation.  However, the Board finds the Veteran's service treatment records do not include any complaints, treatment, or diagnoses related to the Veteran's back.  See, e.g., March 1985 RAD Report of Medical History (Veteran denied recurrent back pain); March 1985 RAD examination report; February 1985 emergency care and treatment report (regarding motor vehicle accident); January 1982 enlistment examination report; May 1981 discharge examination report.

The first medical evidence of record noting complaints of back pain is dated in February 2005, at which time the Veteran reported low back pain when a spot on his abdomen was pressed; this spot was assessed as a small lipoma.  See February 2005 Cheyenne VAMC primary care note.  Upon a July 2005 VA primary care visit, the Veteran reported no lower back problems, and no back symptoms were noted upon examination.  See July 2005 Grand Island VAMC primary care outpatient note.  Further, upon a July 2007 VA substance abuse treatment program (SATP) history and physical examination, the Veteran's back muscles and spine were reported as symmetric, with no tenderness, and the Veteran was reported to exhibit a full range of passive and active motion.  See July 2007 Cheyenne VAMC SATP history and physical note.  Upon VA examination in May 2013, the Veteran reported that he believed his back condition began with pain in both hips, and that this problem developed in 2007.  In October 2009, the Veteran complained of low back pain with radiation for the previous 36 hours, and x-rays of the lumbar spine revealed osteophytes, disk space narrowing of the L4-L5 vertebrae, and loss or the lordotic curve.  Chest x-rays were suggestive of disc disease likely with L4-5 root compression.  See October 2009 Cheyenne VAMC physician outpatient note.  

Because the medical evidence of record does not include any complaints of back until at least February 2005, the Veteran denied back symptoms related to any sort of back condition until at least 2007, and because the totality of the evidence of record indicates the Veteran's arthritis of the lumbar spine was not diagnosed by x-ray until 2009, the Board finds the Veteran's arthritis of the lumbar spine was not shown to be manifest to a degree of 10 percent or more within the year following his separation from active duty service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (rating criteria for degenerative arthritis established by X-ray findings).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's arthritis of the lumbar spine incurred in, or was manifested within one year following his separation from, active duty service.  Therefore, service connection cannot be established on a presumptive basis, or as incurred during active duty service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current lumbar spine disability is otherwise directly related to his active duty service.

The Veteran contends that during his active duty service, his job in a warehouse required him to perform a lot of physical duties because there were no mechanical lifts available.  See April 2007 claim.  The Veteran also contends he hurt his lower back while lifting shells.  See October 2012 videoconference hearing testimony.  Further, the Veteran contends he had to perform vigorous training during military exercises while on alert.  See April 2007 claim.  The Veteran testified before the Board that he had seen a corpsman for his back complaints, but that he has been unable to find these records.  Further, the Veteran's service treatment records indicate the Veteran was involved in a motor vehicle accident in February 1985, although the service treatment records document only right knee complaints related to this accident.

The Veteran's DD Forms 214 confirm the Veteran worked in a warehouse during his active duty for training and his active duty service.  As noted, the Veteran's service treatment records also confirm he was in a motor vehicle accident during active duty service.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second element of Shedden has been met.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current lumbar spine disability is related to his active duty service; therefore the third element under Shedden is not met.

The Veteran's VA treatment records indicate that in 2008 and 2009, the Veteran complained of upper back pain related to shoulder injuries.  See November 2008 Cheyenne VAMC orthopedic progress note; September 2008 Cheyenne VAMC surgery nursing pre-op history and physical note; January 2008 Cheyenne VAMC physical therapy note.

In October 2009, the Veteran complained of low back pain that radiated down his left leg.  The Veteran reported no injury to his back, and that he had woken up to the pain 36 hours prior.  At that time the Veteran reported he had seen a VA physician in the past for steroid injections in his back, however such injections to his lower back are not reflected by the Veteran's VA treatment records.  X-rays taken at that time indicated disc degenerative changes at L4-5, and mild degenerative osteophyte formation at L2-3 and L3-4.  The VA provider stated the Veteran's examination was most suggestive of sciatica.  See October 2009 Cheyenne VAMC physician outpatient note.  In November 2009 the Veteran complained of pain in his lower extremities, but denied back pain.  The assessment was again probable sciatica.  See November 2009 Cheyenne VAMC primary care note.

In January 2010, the Veteran complained of left lower back pain for two days, and reported similar pains in the past.  The assessment was an acute exacerbation of chronic low back pain.  See January 2010 Phoenix VAMC emergency department note; see also January 2010 Phoenix VAMC primary care progress note (assessing low back pain and mild L4-5 degenerative disc disease per Wyoming x-ray).

In August 2011 the Veteran re-established primary care at the Cheyenne VAMC.  The primary care provider noted the Veteran's personal medical history of mild degenerative intervertebral disc at L4-5, and the Veteran's complaints of neck and back pain.  Chronic back pain and degenerative lumbar spine were assessed.

In June 2012, the Veteran complained of a long history of back pain that was aggravated that week while working when he had to lift 77 pound blocks at work.  The assessment was acute on chronic back pain.  See June 2012 Cheyenne VAMC emergency department note.  X-rays of the lumbar spine revealed moderate degenerative disc space narrowing with associated endplate changes L4-5 which appeared stable, moderate facet arthropathy in the lower lumbar spine, and mild degenerative disc space narrowing T12-L1 and L1-2.

In November 2012, the Veteran reported he used to work construction, but he cannot anymore, and he blamed his current back pain on rebuilding a long retaining wall by himself the previous July, which involved a lot of heavy lifting, bending, etc.  See November 2012 Cheyenne VAMC internal medicine note.  A November 2012 lumbar spine MRI revealed diffuse narrowing of the lumbar thecal sac due to a combination of congenital bony canal narrowing and epidural fat.  The diffuse narrowing was further exacerbated by superimposed degenerative changes.  Upon a December 2012 consultation for a possible lumbar epidural steroid injection, the Veteran reported he had back pain since the age of 17, but that in July he had laid brick to build a retaining wall and suffered severe pain since that time.  See December 2012 Cheyenne VAMC anesthesia consultation.

In January 2013, the Veteran was examined in consultation with the neurosurgery department at the Denver VAMC.  The attending physician noted the Veteran had a several-year history of pain in the lower back which had been gradually worsening, as well as some radiation of pain into his lower extremities.  The physician noted the evidence of severe lumbar stenosis at L4-5 and moderately severe at L3-4 and moderate at L2-3 upon the November 2012 MRI study.  The physician further noted the Veteran was overweight, and the Veteran's complaints that he could not work any of his usual jobs due to his back pain.  A lumbar decompression was recommended.  

A March 2013 Cheyenne VAMC lumbar spine MRI report indicated a congenitally small spinal canal with effacement of the CSF from L1-5, severe spinal canal stenosis at L4-5, severe right greater than left neural foraminal stenosis at L4-5, and small left foraminal disc protrusion at L5-S1 causing moderate left neural foraminal stenosis.

Upon VA examination in May 2013, the Veteran related that he believed his back condition began with pain in both of his hips in 2007.  The examiner noted the Veteran was treated for his hip pain at the Cheyenne VAMC in September 2007, but noted the Veteran's records were silent for complaints of back pain until October 2009.  The VA examiner further noted the Veteran's VA treatment in June 2012 and November 2012, the January 2013 VA neurosurgery consultation, and the March 2013 lumbar spine MRI report.  The May 2013 VA examiner stated he had reviewed the evidentiary record, and opined that the Veteran's claimed low back condition is less likely than not incurred in or caused by his active duty service.  The VA examiner stated the interpretation of the March 2013 MRI report indicated a congenitally narrow spinal canal, which the examiner stated was a condition with which the Veteran was born.  The examiner noted the MRI report also showed the Veteran had nerve compression from a combination of an already narrowed spinal canal as well as a bulging intervertebral disc.  The VA examiner stated the onset of the Veteran's symptoms related to this condition was in 2012, approximately 25 years after his separation from military service.  The May 2013 VA examiner further noted the Veteran's service treatment records do not contain any documentation related to significant low back pain, and that in the note written by his primary care provider, the Veteran had identified the cause of his low back injury as rebuilding a retaining wall.  Accordingly, the May 2013 VA examiner opined there was no relation between the Veteran's military service and his current condition that began in 2012.

An April 2013 lumbar spine MRI report performed at the Denver VAMC revealed spondylosis at the L4-5 and L5-S1, with canal stenosis at L4-5.  In May 2013, the Denver VA neurosurgeon determine decompression was only required at the L4-5 level.  See May 2013 Denver VAMC addendum to surgical attending preoperative note.  The surgery was performed in May 2013 at the Denver VAMC, and the Veteran reported his pre-operative symptoms were gone by the end of May 2013.  See May 2013 Denver VAMC neurosurgery nurse practitioner note.

In December 2013, the Veteran complained of severe low back pain after falling on ice two days prior.  See January 2014 Cheyenne VAMC emergency department note; December 2013 Denver VAMC telephone encounter note.  Upon a February 2014 VA physical therapy consultation, the Veteran reported all of his back symptoms had been gone prior to his slip on the ice.  See February 2014 Cheyenne VAMC physical therapy consultation.

In December 2014, the May 2013 VA examiner provided an addendum opinion.  The VA examiner indicated the evidentiary record had again been reviewed, and again opined the Veteran's current lumbar spine disability was less likely than not caused by the Veteran's claimed in-service injury, event or illness.  The VA examiner noted there were no records that showed an ongoing concern or complaint of back pain between the time of the Veteran's separation from service in 1985 and the onset of his current symptoms in 2012.  The examiner stated the Veteran's VA medical records show that an x-ray of the lumbar spine was done in October 2009, which showed degenerative disc disease at the L4-5 level as well as mild osteophyte formation at the L2-3 and L3-4 levels.  The examiner further stated that at that time in October 2009, the Veteran had reported low back pain that had been present for 36 hours.  The examiner noted the Veteran separated from service in 1985, and next reported back pain in 2009, and he had reported pain in his hips in 2007.  The VA examiner stated that in either case, the onset of the Veteran's current symptoms began more than 20 years after he left military service.  Accordingly, the VA examiner opined there is no connection between the conditions in service and the Veteran's current back condition.

In January 2015, the Veteran again complained of low back pain following a fall on icy stairs.  See January 2015 Cheyenne VAMC emergency department note.

Upon a January 2015 initial assessment regarding treatment for the Veteran's pain, a VA pharmacist reported the Veteran's back pain was caused by working and lifting bricks, hurting his back in 2009.  See January 2015 Cheyenne VAMC pharmacist pain initial assessment.

In November 2015, the Veteran complained of low back pain after wrestling with his nephew.  See November 2015 Cheyenne VAMC emergency department note.

In an April 2016 addendum opinion, the May 2013 VA examiner noted the November 2012 MRI of the Veteran's lumbar spine showed a congenitally narrowed spinal canal with a bulging disc at the L5-S1 level, and opined that based on the description that the radiologist provided, the Veteran's narrowed spinal canal is a developmental defect, a structural condition that is more or less stationary in nature.  The VA examiner opined that this condition became symptomatic when the lumbar disc bulge began to compromise the limited space in the spinal canal and impinged on the neural structures within the canal.  The VA examiner opined that as the congenitally narrow canal is a developmental defect, it did not have its onset due to the Veteran's military service.  The VA examiner noted the Veteran separated from service in September 1985, and he began having low back symptoms in 2009.  The VA examiner found there is no identified in-service disability or injury that was superimposed upon the Veteran's spinal defect, as the back symptoms did not begin until more than 20 years after he separated from service.  Further, the VA examiner opined that although there is a history of the Veteran being involved in a motor vehicle accident during active duty service, there is no record that his spinal canal stenosis was aggravated beyond its natural progression by that accident.  The VA examiner explained that this condition did not become symptomatic until 2009, and it was not diagnosed until 2012.  The VA examiner further noted the Veteran's reports of ongoing symptoms of his low back condition, and noted that spinal stenosis is a condition in which the nerves of the spinal canal are compressed, and this can be a painful condition.  However, the VA examiner noted the records are silent regarding complaints of ongoing back pain from 1985 to 2009, and the records show a more pronounced concern about back pain in 2012 after the Veteran had been doing heavy work building a retaining wall.  The VA examiner opined it is at least as likely as not that the heavy lifting associated with building the retaining wall caused the intervertebral disc disruption leading to the increased symptoms, and opined that the complaints of ongoing back pain are likely disproportional to the acute pain that he likely experienced with the disc herniation.

Although the VA examiner referred only to the current diagnoses of a narrow spinal canal and lumbar stenosis in his April 2016 addendum nexus opinion, the Board finds that as the examiner's rationale indicates there is no objective evidence to tie the Veteran's current lumbar spine symptoms generally to an in-service injury or event, the April 2016 VA examiner's negative nexus opinion contemplated all of the current lumbar spine diagnoses.  

Accordingly, the VA examiner has confirmed the Veteran's narrowed spinal canal is a developmental defect, and opined that it was not subject to a superimposed injury during active duty service causing an additional disability.  Therefore, service connection is not warranted for any additional disability resulting from the congenital defect.  38 C.F.R. § 4.9.  

Further, the Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current lumbar spine disability to his active duty service.  Accordingly, the Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current lumbar spine disability is related to his active duty service; therefore the third element under Shedden for direct service connection is not met.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that he has experienced back pain since service, and that his current lumbar spine disability is related to his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's current lumbar spine disability is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include any injuries during service, caused his current lumbar spine disability is not within the realm of knowledge of a non-expert, given the multiple lumbar spine diagnoses of record, the lack of complaints related to the low back noted during active duty service, the length of time between the Veteran's separation from active duty service and the first objective complaints of back pain noted in treatment records, as  well as the various complaints of back pain attributed to work injuries and/or falls.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his lumbar spine disability is related to service is not competent evidence and therefore is not probative of whether his current lumbar spine disability was caused by his active duty service.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current lumbar spine disability was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a lumbar spine disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


